 PUROLATOR COURIER CORP.Purolator Courier Corp. and Highway and LocalMotor Freight Employees, Local 667, affiliatedwith the International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpersof America, Petitioner. Case 26-RC-6444December 7, 1982DECISION AND ORDERBY CHAIRMAN VAN DE WATER ANDMEMBERS FANNING, ZIMMERMAN, ANDHUNTEROn August 24, 1981, the Petitioner filed a peti-tion under Section 9(c) of the National Labor Rela-tions Act, as amended. On August 31, following aninvestigation, the Regional Director for Region 26dismissed the petition on the grounds that (1) thePetitioner, which admits nonguards to membership,sought to include in the unit the Employer's couri-er-guards, who, the Regional Director concluded,were guards within the meaning of Section 9(b)(3)of the Act, and (2) the petitioned-for unit was inap-propriate as it failed to include the Employer'sentire south-central administrative region. Thereaf-ter, the Petitioner filed with the Board a requestfor review of the Regional Director's dismissal ofthe petition, contending that his determinationswith respect to unit scope and the status of thecourier-guards were erroneous.On January 29, 1982, having duly considered thematter, the Board issued its Ruling on Administra-tive Action, in which it concluded that reinstate-ment of the petition and a hearing on the twoissues raised by the Petitioner's request for reviewwere warranted. Accordingly, the petition was re-instated and the case was remanded to the Region-al Director for appropriate action.On February 17 and 18, 1982, a hearing was heldbefore Hearing Officer W. Paul Tuberville. Fol-lowing the close of the hearing and pursuant toSection 102.67 of the Board's Rules and Regula-tions, Series 8, as amended, the Regional Directortransferred this proceeding to the Board for deci-sion. Thereafter, the Employer filed a brief withthe Board.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error. They are hereby af-firmed.Upon the entire record in this proceeding, theBoard finds:1. The parties stipulated, and we find, that theEmployer is a corporation with an office and placeof business located in Memphis, Tennessee, andthat it is engaged in the business of providing se-cured transportation of bank instruments and other265 NLRB No. 86items of value on a time-sensitive basis. The partiesfurther stipulated that, during the 12 months priorto the date of the hearing, a representative period,the Employer provided services valued in excess of$50,000 directly to points outside the State of Ten-nessee, and received goods and services valued inexcess of $50,000 from points directly outside theState of Tennessee. Accordingly, we find that theEmployer is engaged in commerce within themeaning of the Act, and that it will effectuate thepolicies of the Act to assert jurisdiction herein.2. The parties stipulated, and we find, that thePetitioner is a labor organization within the mean-ing of Section 2(5) of the Act, and that it claims torepresent certain employees of the Employer.3. The Employer argues that the petition for aunit of drivers (hereinafter courier-guards), sorters,and laborers at its Memphis, Tennessee, location'should be dismissed on two separate grounds. First,it contends that the petition fails to raise a questionconcerning representation because the courier-guards in question are employed as guards withinthe meaning of Section 9(b)(3) of the Act, and Sec-tion 9(b)(3) prohibits the Board from certifying, asa bargaining representative for guards, any unionwhich, like the Petitioner, admits to membershipemployees other than guards. Second, it contendsthat the unit sought by the Petitioner, inasmuch asit does not encompass the entire administrativeregion, is too narrow, and thus inappropriate forcollective-bargaining purposes. The only appropri-ate unit, the Employer maintains, is one which iscoextensive with its south-central region.The Petitioner concedes that it admits nonguardemployees to membership, but disputes the Em-ployer's position regarding the courier-guards'status as statutory guards. The Petitioner furthercontends, contrary to the Employer, that thedegree of integration in the Employer's operation isinsufficient to establish the appropriateness of a re-gionwide unit, particularly in view of the substan-tial lack of integration among the employees dis-patched from separate terminals.' At the hearing, the Petitioner amended the petition to delete from itsbargaining unit request the Employer's Little Rock, Arkansas, area oper-ational office.The Employer notes that it does not employ employees in the classifi-cations designated in the petition, but, rather, that the employees referredto as drivers carry the classification of "courier-guard." It states that allcourier-guards do their own sorting of commodities for delivery, and thatno one is employed in the now-defunct "sorter" classification. It furtherstates that it has no "laborers." The Employer indicates, however, that itdoes employ two mechanics at the Memphis location, who, it contends,are cross-trained and, in addition to their regular duties, spend a substan-tial amount of time performing courier-guard work. The Employer con-tends that these employees are guards within the meaning of Sec. 9(bX3)of the Act. In view of our disposition of the instant petition, we find itunnecessary to pass upon this issue.659 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Employer operates a nationwide deliverysystem designed to provide the secure, timelytransportation of a wide variety of valuable com-modities ranging from cash letters and data proc-essing materials to controlled drugs and radioactivepharmaceuticals. Its national operation is dividedinto 20 administrative subdivisions, or regions, ofwhich the south-central region is one.2The headquarters for the south-central region islocated in Memphis, Tennessee, but at a locationseparate from the Memphis area terminal office atwhich the approximately 35 Memphis-based couri-er-guards in question report for work. There are, inaddition to the Memphis terminal, six other oper-ational offices and numerous satellite facilities lo-cated throughout the region at which various num-bers of courier-guards are stationed. A significantnumber of courier-guards, rather than being as-signed to a specific operational or satellite office,work out of their homes. In all, the Employer uti-lizes about 500 courier-guards to cover its south-central region.3 They pick up commodities fromcustomers and deliver them on a time-sensitivebasis, through an interconnecting route system anda network of "meet" or relay points, to their desti-nations.4In Purolator Courier Corp., 254 NLRB 599(1981), the Board examined the nature of the workperformed by the Employer's courier-guards whowere employed in its Texas-Oklahoma region, andconcluded, relying on MDS Courier Service, Inc.,248 NLRB 1320 (1980), and Brink's Incorporated,226 NLRB 1182 (1976), that these employees wereguards within the meaning of Section 9(b)(3) of theAct. In its request for review of the Regional Di-rector's decision finding the courier-guards in theinstant case to be statutory guards, the Petitionerattempted to distinguish Purolator by alleging, interalia, that the trucks dispatched from the Memphisterminal do not transport parcels of value likethose described in Purolator, and that the courier-guards in the instant case, unlike those in Purolator,"are not issued keys nor do they have access topurchase customer's [sic] bank vaults, and privateproperty during non-working hours." The recordreveals the Petitioner's factual allegations in thisregard to be patently false. They were contradictednot only by the Employer's witness, but by its ownwitness as well. There is no material difference be-tween the duties performed, the commodities car-I The south-central region consists of all of the Employer's operationin the States of Arkansas, Mississippi. Louisiana, Tennessee. and a smallportion of Missouri.a Fourteen mechanics also work in the region, two of them in Mem-phis.4 Cash letters from a customer bank, for example, must be received atthe Federal Reserve Bank in Memphis no later than 12:01 a.m., or elsethe customer loses use of the "float," or the interest on deposits in transit.ried, or the type of customers serviced by the Em-ployer's courier-guards in either the south-centralor the Texas-Oklahoma region. Thus, the Board'sfindings in Purolator are equally applicable here:All of the courier/guards are bonded andmust pass a security clearance before beinghired. They do not carry firearms. They wearuniforms, supplied by the Employer, consistingof shirt, trousers, jacket, cap or hat, with anidentifying company logo. The Employerissues the uniforms to make its employeesreadily identifiable to clients and local law en-forcement agencies. The courier/guards makedeliveries in vans owned by the Employer,which are clearly identified as "Purolator Cou-rier" delivery vehicles. For a substantialnumber of the Employer's clients,5thecourier/guards make pickups and deliveriesduring nonworking hours, and have access toclients' locked security vaults by entry into theclients' locked premises. For each delivery runwhich requires entry into customers' lockedpremises, the dispatcher furnishes thecourier/guard on that run with all the keysneeded for entry into the customers' premises,for disengaging any alarm systems, and for en-tering the customers' security vaults. The keysare distributed at the beginning of the shift,and the courier/guard returns the set of keysafter he has completed his rounds. Thecourier/guards are held accountable for thesafekeeping of packages in their vehicles, aswell as for taking precautions when enteringor leaving customers' premises during non-working hours.55 DeWitt Evans, the Employer's regional vice president for theTexas-Oklahoma region, testified without contradiction that over100 of its Houston customers have locked security vaults forwhich courier/guards are issued keys.At the time of the hearing in the earlier Purolatorcase, DeeWitt Evansswas the regional vice presi-dent in charge of the Texas-Oklahoma and south-central regions. He is currently in charge of onlythe south-central region. He testified in Purolator,as well as in the instant case, regarding the courier-guard position. He indicated on the record in thiscase that the positions in both regions, andthroughout the country for that matter, are identi-cal. Specifically, Evans testified that 90 percent ofall routes in the south-central region require theuse of keys to open vaults, and that the same per-centage of regional employees regularly open secu-' 254 NLRB at 599-600.* The spelling of Evans' first name is as it appears in the record in thiscue.660 PUROLATOR COURIER CORP.rity vaults as part of their job duties.7Normally,they do so twice a day. According to Evans, virtu-ally every courier-guard in the region performs thissecurity-related job duty at one time or another be-cause routes and employees assigned to themchange frequently.Evans further testified that approximately 900customers in the region entrust the keys to theirpremises to the Company so that its courier-guardscan come and go during nonbusiness hours, andthat 95 percent of the Company's employees utilizethese keys on a daily basis. Finally, he testifiedthat, because courier-guards need to have access tocustomers' locked premises, the Company providesthem with extensive security training. It also main-tains felonious assault insurance for each of them.Courier-guard Danny Foshee, who testified on thePetitioner's behalf, essentially corroborated Evans'testimony. He admitted, inter alia, that his dutiesregularly require that he open security vaults anduse keys to enter customers' premises during non-business hours, and that he has also deactivated acustomer's alarm system with a key provided bythe Company when it was necessary for him to doso.Inasmuch as the record evidence establishes thatthe Employer's courier-guards are employed toprotect the valuable property of the Employer'scustomers, we conclude that the courier-guardsherein are guards within the meaning of Section9(b)(3) of the Act.8Accordingly, as the Petitioneradmits employees other than guards to member-ship, it may not be certified as the representative ofthe Employer's courier-guards, and we will dismissthe petition for this reason.In addition, we agree with the Employer that thepetitioned-for unit would be inappropriate in anycase. The unit sought by the Petitioner includesonly those employees who work out of the Em-ployer's Memphis terminal. The Employer disputesthe appropriateness of a single-facility unit on thebasis of American Courier Corporation, 184 NLRB602 (1970),9 arguing that the only appropriate unitwould include all of its operations regionwide.In American Courier, the Board considered factsvirtually identical to those present here, and con-cluded that the courier-guards throughout the Em-ployer's New England region shared such a closecommunity of interest that only a unit coextensivewith that region would be appropriate. In rejectingI The security vaults in question are supplied by the Employer. Theyare located either inside or outside the client's premises, depending on thecircumstances pertaining to the individual client.a Purolator Courier Corp., supra, MDS Courier Service. Inc.. supra.Brink's Incorporated, supra9 Prior to 1973, the Employer was called American Courier. The namechange to Purolator Courier did not reflect any change in the Company'scorporate or administrative structure.the petitioner's contention that a unit limited inscope to certain employees at the Employer'sBoston, Massachusetts, terminal was an appropriateunit, the Board emphasized the high degree of inte-gration in the Employer's operations, the frequentcontacts among courier-guards at relay points inthe Employer's transportation system, and thecommon policies and overlapping supervisionunder which the courier-guards performed theirduties. The record evidence in the instant casemakes it abundantly clear that the factors whichthe Board considered to be controlling in the NewEngland region in American Courier also exist inthe Employer's south-central region.As was the case in American Courier, control forall operational and personnel matters for the ad-ministrative region in the instant case is centered ina regional office. Here, the regional office is locat-ed in Memphis, Tennessee. As already noted,DeeWit Evans, regional vice president, is in chargeof the south-central region. Working with him is aregional transportation manager, a regional equip-ment manager, and a regional sales manager. Localsupervision is provided throughout the region byterminal managers at the seven area operational lo-cations and by courier supervisors or dispatchers atthe satellite locations, all of whom are subject tothe direct control of the regional office.In order to meet the demands of its customersfor time-sensitive delivery, the Employer maintainsin the south-central region, as it does in all its ad-ministrative regions, a system of interconnectingroutes. No route can be established or changedwithout the express approval of the regional office,and these routes are reviewed and changed by thatoffice on a daily basis to maximize efficiency.These routes are tied together by "meet points,"where courier-guards operating within the regionmeet to exchange either specific commodities orthe vehicles themselves.10The locations of themeet points are also set by the regional office, andmay occur at a terminal or even a designated exitoff a highway. Some meets involve a substantialnumber of employees, others only two. Accordingto Evans, approximately 50 percent of the region'scourier-guards are involved with transfer work atmeet points at any given time but, because routesfrequently are reassigned, all courier-guards engagein a significant amount of such work during theirtenure with the Company.'o In delivering outbound cash letters from the Memphis Federal Re-serve Bank, for example, courier-guards stationed at the Employer's loca-tions in the tristate area of Tennessee, Mississippi, and Arkansas rendez-vous at from 30 to 40 meet points between 6 and II a.m. to effectuatetimely delivery to member banks.661 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn addition to routes involving meet points, theEmployer also utilizes what it calls "layover"routes.1Courier-guards assigned to these routesleave their base terminals, make pickups at custom-er locations on their routes, and proceed to otherfacilities in the south-central region where theystay overnight. Accordingly, the Employer main-tains a number of layover facilities in terminalsthroughout the south-central region, each consist-ing of a bunkroom and a lounge. Approximately 25percent of the courier-guards in the region utilizethem. 1 2The record also shows, contrary to the Petition-er's contentions, that there is significant overlap-ping supervision in the Employer's south-centralregion, just as there is in its New Englandregion.13The very nature of the Employer's oper-ations, i.e., employees constantly moving from ter-minal to terminal, actually demands that this be thecase. Thus, while at a terminal other than his hometerminal, the courier-guard is subject to the super-vision of the local supervisor, who may assignwork or impose discipline. In many instances, par-ticularly in the case of courier-guards who are as-signed to layover routes, employees receive agreater degree of supervision from supervisors atother terminals than they do from the supervisorsat their base terminals.Further, it is undisputed that the regional officemaintains strict control over virtually all aspects ofoperations and labor relations throughout thesouth-central region in order to coordinate theCompany's delivery system and to maintain uni-formity of service. Thus, regional office personnel,as previously noted, maintain careful control overroutes, making or approving changes whenevernecessary. They spend a substantial amount of timevisiting the regional facilities where they reviewroutes and monitor compliance with all of theCompany's policies and procedures. In addition tothe route system, the number of hours worked byemployees in the region is another operational' I The Employer's route structure also consists of express or line-haulroutes which involve about 15 percent of the courier-guards in theregion. Courier-guards assigned to these routes carry commodities non-stop from their home terminals to other terminals in the region. The re-mainder of its routes are direct service routes. Courier-guards on theseroutes make pickups from customers in certain parts of the region andtravel nonstop to other parts of the region to deliver the commodities.1" Courier-guard Foshee acknowledged knowing, on a personal basis,some of the employees who lay over in the Memphis terminal. He alsoadmitted knowing personally most of the employees stationed at theJackson, Tennessee, terminal where he laid over on a previous route, andwhich is a stop on his current route. In addition, Foshee testified that heworks with a courier-guard from the Ja.ckson terminal who manifestscommodities as he unloads them. Thus, the Petitioner's allegation in itsrequest for review of the Regional Director's decision that "contact be-tween drivers working at different terminals is almost non-existent"stands in direct contrast to the record evidence.is American Courier Corp., supr.component which the regional office monitors andcontrols on a regular basis. Each week, the region-al facilities file an hours report with the regionaloffice. If, after reviewing a report, it is determinedthat the hours either exceed or fail to meet the"norm" established for that particular location,someone from the regional office investigates. De-pending upon the particular circumstances, the re-gional office may direct local supervisors to reduceovertime, hire employees, or take some other ap-propriate action. The regional office may itself ar-range to transfer excess employees permanently toother regional facilities in need of additional per-sonnel.All of the Employer's courier-guards wear iden-tical uniforms, drive the same type of vehicle, per-form the same work duties, are subject to the samework rules, and receive the same benefits. Wagescales, increases, vacation benefits,14and thenumber of holidays and the days on which they arecelebrated are all determined on a regional basis.Payroll is handled by the national headquarters.The regional office also plays an important rolein hiring, firing, and transferring employees. It in-structs all area operational offices and satellite facil-ities regarding the format and language to be usedin advertisements for new hires. It sets the numberof new employees to be hired, and must approvethem before they can be considered permanent. Al-though in some circumstances a local supervisormay fire an employee without prior approval, nor-mally the regional office must approve termina-tions, as well as new hires and rehires. Transfersalso require the regional office's prior approval,except in the case of a short term transfer on anemergency basis. While the record is vague withrespect to the actual frequency with which courier-guards transfer between the various regional termi-nal facilities, if union witness Foshee is an accuratebarometer, such transfers would seem to be fairlycommonplace. Foshee testified that he transferredat least three times, and added that courier-guardscan move around so long as they stay within thejurisdiction of the south-central region.In view of the factors discussed above, we con-clude, as the Board did in American Courier, that abargaining unit limited to a single terminal withinone of the Employer's administrative regions is in-appropriate. In particular, the high degree towhich the Employer's operations are integrated asa result of its customers' demands for time-sensitiveand secure delivery, the overlapping supervisionunder which the courier-guards routinely work, the', Vacation schedules are arranged at the local level, but are reviewedto insure that too many are not being taken at the same time.662 PUROLATOR COURIER CORP.frequent contact among courier-guards stationedthroughout the region, the uniformity of courier-guards' working conditions and duties, and thebroad authority over daily operations and labor re-lations exercised by the regional office lead us toconclude, in accord with American Courier, thatonly a unit coextensive with the south-centralregion is appropriate.Since we have found that the unit sought by thePetitioner is inappropriate, we shall dismiss the pe-tition on this ground, as well as on the ground, dis-cussed supra, that the courier-guards are guardsunder Section 9(b)(3) of the Act, and the Petitionercannot therefore be certified to represent them.ORDERIt is hereby ordered that the petition filed hereinbe, and it hereby is, dismissed.663